          Case 1:18-cv-10357-VSB Document 48 Filed 10/09/20 Page 1 of 1

                    LEE LITIGATION GROUP, PLLC
                                  148 WEST 24TH STREET, EIGHTH FLOOR
                                         NEW YORK, NY 10011
                                           TEL: 212-465-1180
                                           FAX: 212-465-1181
                                       INFO@LEELITIGATION.COM




                                                                                    October 8, 2020
VIA ECF
The Honorable Vernon S. Broderick, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007
                                                                            10/9/2020
               Re:        Vargas v. Pier 59 Studios L.P. et al
                          Case No.: 1:18-cv-10357-VSB

Dear Judge Broderick:

       We are counsel to Plaintiff in the above referenced case and write, jointly with counsel to
Defendants, to respectfully request a two-week extension of the deadline to file a submission in
response to Dkt. No. 46, such that the response would be due on October 23, 2020.

         The Court instructed the parties to file a revised proposed settlement agreement or a joint
letter, within thirty (30) days of the Court’s September 10, 2020 Order (Dkt. No. 46). However,
as the parties are still negotiating the revised settlement, we require additional time.

       Defendants’ counsel consents to the extension request. This is the first request for
extension of the deadline.

       We thank the Court for its kind consideration.


Respectfully submitted,

/s/ Anne Seelig
Anne Seelig, Esq.



cc: all parties via ECF
